                                                                                                     Entered on Docket
                                                                                                     October 29, 2018
                                                                                                     EDWARD J. EMMONS, CLERK
                                                                                                     U.S. BANKRUPTCY COURT
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                                The following constitutes the order of the Court.
                                             2                                                  Signed: October 29, 2018
                                             3
                                             4                                                  _________________________________________________
                                                                                                M. Elaine Hammond
                                                                                                U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                            UNITED STATES BANKRUPTCY COURT
                                             8
                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                      )   Case No. 18-50769 MEH
                                            10     In re                                              )
UNITED STATES BANKRUPTCY COURT




                                                                                                      )   Chapter 13
  for the Northern District of California




                                            11     Amir Safakish,                                     )
                                                                                                      )
                                            12                                     Debtor.            )   Date: October 23, 2018
                                                                                                      )   Time: 1:00 p.m.
                                            13                                                        )   Ctrm: 3020
                                                                                                      )
                                            14                                                        )
                                            15                                        Memorandum Decision Re:
                                            16             Debtor’s Motion to Reject Executory Contract and the Creditor’s Motion to Dismiss

                                            17               Debtor Amir Safakish (“Safakish”) filed this chapter 13 bankruptcy case in order to

                                            18     reject a Settlement Term Sheet (the “Settlement Agreement”) arising from a mediation of

                                            19     state court proceedings related to Safakish’s obligations to an owner’s association associated

                                            20     with a business condominium. The other parties to the Settlement Agreement are Donald and

                                            21     Sharon Vanni (“Vanni Creditors”) and Morgan Hill Vineyard Owners’ Association (“Morgan

                                            22     Hill”) (collectively referred to herein as “Creditors”).

                                            23               Safakish filed a motion seeking to reject the Settlement Agreement (the “Motion”)

                                            24     (Dockets # 74, 80), the Vanni Creditors opposed the Motion (Docket # 77) as did Morgan Hill

                                            25     (Docket # 78). The Motion came on for hearing on August 13, 2018, after which the Court
                                            26     issued a further scheduling order. The Vanni Creditors submitted supplemental briefing
                                            27     opposing the Motion (Dockets # 98, 114). Safakish filed a supplemental brief in support of
                                            28     the Motion (Docket #111). On October 23, 2018, the court held a final hearing on the
                                                                                                 1



                                                 Case: 18-50769        Doc# 119     Filed: 10/29/18       Entered: 10/29/18 16:41:30     Page 1 of
                                                                                                 14
                                             1     Motion. The court has considered all the briefing, exhibits, and arguments of counsel at the
                                             2     hearings on this Motion.
                                             3              The Vanni Creditors filed a Motion to Dismiss the Case (the “Motion to Dismiss”)
                                             4     (Docket# 37) on May 17, 2018 and Safakish filed an opposition to the Motion to Dismiss
                                             5     (Docket# 56). The Motion to Dismiss came on for hearing on August 13, 2018, after which
                                             6     the Court issued a further scheduling order. The Vanni Creditors submitted supplemental
                                             7     briefing in support of the Motion to Dismiss (Dockets# 101, 113). Safakish filed a
                                             8     supplemental brief opposing the Motion to Dismiss (Docket# 110). Through their Motion to
                                             9     Dismiss, the Vanni Creditors seek dismissal of this case on the grounds that the plan and
                                            10     petition were not proposed in good faith.
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11              This court has jurisdiction pursuant to 28 U.S.C. § 1334. A motion to reject an
                                            12     executory contract and a motion to dismiss are core proceedings pursuant to 28 U.S.C.
                                            13     § 157(b)(2)(A). This order constitutes the court’s findings of fact and conclusions of law in
                                            14     accordance with Federal Rule of Civil Procedure Rule 52, made applicable by Federal Rule of
                                            15     Bankruptcy Procedure 7052.
                                            16     Background:
                                            17              Safakish filed suit in Santa Clara County Superior Court against the Vanni Creditors
                                            18     and Morgan Hill in 2016 1 claiming mismanagement of the property owners association and
                                            19     overcharging for service and maintenance. Creditors counterclaimed. The parties sought to
                                            20     resolve their dispute through a mediation held on February 14 and March 19, 2018. At the
                                            21     conclusion of the March 19 session, the parties, their attorneys, and the mediator signed the
                                            22     Settlement Agreement. The next day, Safakish expressed a desire to cancel or change the
                                            23     Settlement Agreement. On April 4, the Vanni Creditors gave notice to Safakish that they
                                            24     intended to apply to the Superior Court for an order to enforce the Settlement Agreement
                                            25     pursuant to California Code of Civil Procedure § 664.6. Safakish filed this chapter 13 case on
                                            26     that same day.
                                            27
                                            28     1
                                                       Morgan Hill was first named as a defendant in 2017.
                                                                                                2



                                                 Case: 18-50769       Doc# 119     Filed: 10/29/18    Entered: 10/29/18 16:41:30        Page 2 of
                                                                                                14
                                             1     Legal Analysis re Motion to Reject:
                                             2             Bankruptcy Code § 365(a) 2 authorizes a debtor to assume or reject an executory
                                             3     contract, subject to court approval. The Ninth Circuit adopted Professor Vern Countryman’s
                                             4     definition of an executory contract in Unsecured Creditors’ Comm. of Robert L. Helms
                                             5     Constr. and Dev. Co. v. Southmark Corp. (In re Robert L. Helms Constr.), 139 F.3d 702 (9th
                                             6     Cir. 1998). As more precisely stated, a contract is executory if “the obligations of both parties
                                             7     are so unperformed that the failure of either party to complete performance would constitute a
                                             8     material breach and thus excuse the performance of the other." Griffel v. Murphy (In re
                                             9     Wegner), 839 F.2d 533, 536 (9th Cir.1988). The Settlement Agreement is short, consisting of
                                            10     seven paragraphs. In sum:
UNITED STATES BANKRUPTCY COURT




                                                       •
  for the Northern District of California




                                            11             Safakish is required to sell his unit in the condominium to a third party by November
                                            12             1, 2019. If he fails to sell it by this date, it will be sold to the Vanni Creditors for
                                            13             $730,000, free and clear of all encumbrances. In addition, Safakish is to pay $275,000
                                            14             to Morgan Hill on account of its lien for owners’ association assessments. Safakish is
                                            15             further required to prepay 12 months of assessments.
                                            16         •   The Vanni Creditors are required to purchase Safakish’s unit for $730,000 if he fails to
                                            17             sell it to a third party by November 1, 2019.
                                            18         •   Morgan Hill is to receive payment due on account of its lien and for on-going
                                            19             assessments.
                                            20         •   Each of the parties is required to dismiss its claims and provide mutual releases.
                                            21     Morgan Hill correctly asserts that it is entitled to receive payment from Safakish under the
                                            22     Settlement Agreement but that receipt of payment does not render a contract executory. See
                                            23     Pacific Exp., Inc. v. Teknekron Infoswitch Corp. (In re Pacific Exp., Inc.), 780 F.2d 1482 (9th
                                            24     Cir. 1986). Its remaining obligation is not due to Safakish, but rather requires it to pay any
                                            25     funds received on account of the settlement directly to the Vanni Creditors.
                                            26
                                                   2
                                            27       Unless specified otherwise, all chapter, code and rule references are to the Bankruptcy Code,
                                                   11 U.S.C. §§ 101–1532, and the Federal Rules of Bankruptcy Procedure, Rules 1001–9037
                                            28     (referred to herein as the “Bankruptcy Code”).
                                                                                                   3



                                                 Case: 18-50769       Doc# 119      Filed: 10/29/18      Entered: 10/29/18 16:41:30          Page 3 of
                                                                                                 14
                                             1
                                             2         1. Whether the Helms standard should be applied
                                             3            The Vanni Creditors argue that Safakish repudiated the Settlement Agreement
                                             4     prepetition, resulting in an anticipatory breach of the Settlement Agreement, thereby excusing
                                             5     any future performance. In sum, they assert that the court should apply the analysis
                                             6     developed by the Ninth Circuit in its review of an option contract to purchase real property in
                                             7     Helms, to determine whether the Settlement Agreement is executory. The Court ruled that not
                                             8     all option contracts are executory under § 365, instead the key inquiry is whether further
                                             9     performance is due from each party as of the petition date. Performance based on the
                                            10     discretion of the option holder to exercise his right is not sufficient. Instead the Ninth Circuit
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     found the option holder must exercise the right but not have followed through yet in
                                            12     completing the remaining steps. Helms, 139 F.3d at 706.
                                            13            A number of courts applied Helms to determine whether materially breached contracts
                                            14     may be executory for purposes of § 365. In re Ebell Media, Inc., 2010 U.S. Dist. LEXIS
                                            15     151886, *25; Delconte v. Torrez (In re Delconte), 2007 Bankr. LEXIS 4824, *19, 2007 WL
                                            16     7535060; see also In re Oklahoma Trash Control, Inc., 258 B.R. 461, 464 (Bankr. N.D. Okla.
                                            17     2001). The parties agree that a number of courts have applied the Helms test in the event of a
                                            18     prepetition breach. 3
                                            19
                                            20            a. Did Safakish Repudiate the Settlement Agreement?
                                            21
                                                          Anticipatory repudiation occurs when the promisor, before committing a breach,
                                            22
                                                   makes a positive statement indicating he “will not or cannot substantially perform his
                                            23
                                                   contractual duties.” Gold Mining & Water Co. v. Swinerton, 23 Cal. 2d 19, 29 (1943). Under
                                            24
                                                   California law, courts have found that anticipatory repudiation of one party discharges the
                                            25
                                            26     3
                                                     At the August 13th hearing, counsel for the Vanni Creditors asserted that Helms should
                                            27     apply here even in the absence of a prepetition breach. There is no support for this position in
                                                   their opposition. The court is unaware of any legal authority to so provide.
                                            28

                                                                                                 4



                                                 Case: 18-50769      Doc# 119      Filed: 10/29/18      Entered: 10/29/18 16:41:30        Page 4 of
                                                                                                14
                                             1     obligation of the other party to perform. Cent. Valley Gen. Hosp. v. Smith, 162 Cal. App. 4th
                                             2     501, 506 (2008); First Nat. Mortg. Co. v. Fed. Realty Inv. Tr., 633 F. Supp. 2d 985, 998 (N.D.
                                             3     Cal. 2009) (applying California law), aff'd, 631 F.3d 1058 (9th Cir. 2011). An express
                                             4     repudiation “must amount to an unequivocal refusal to perform.” Taylor v. Johnston, 15 Cal.
                                             5     3d 130, 140 (1975). An implied repudiation occurs when the promisor “puts it out of his
                                             6     power to perform so as to make substantial performance of his promise impossible.” Taylor,
                                             7     15 Cal. 3d at 137. Further, refusal to perform the contract unless the opposing party consents
                                             8     to an additional term constitutes repudiation. Gold Mining, 23 Cal. 2d at 28. For example, in
                                             9     Gold Mining, the parties entered into a lease and before beginning any type of performance,
                                            10     the defendants chose to assign the lease even though it was prohibited. The defendants
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     refused to perform unless the plaintiffs consented to the assignment. The California Supreme
                                            12     Court found that refusal to perform unless the opposing party agreed to a new condition was
                                            13     sufficient for repudiation. Gold Mining, 23 Cal. 2d at 28.
                                            14             Whether repudiation occurred is a question of fact and intent. Gold Mining, 23 Cal.
                                            15     2d at 28. The parties stipulated that there are no disputed issues of fact, and that this issue
                                            16     may be decided on the papers filed by the parties and any oral testimony offered at the
                                            17     hearing. 4
                                            18             The evidence provided establishes:
                                            19             -    The Settlement Agreement was entered into following an extended mediation
                                            20                  session on March 19, 2018. Exhibit 2. 5
                                            21             -    The next day, Safakish emailed the opposing parties and counsel stating: “Please
                                            22                  consider this e-mail as my official request to cancel the settlement agreement
                                            23                  signed yesterday” and
                                            24                  “ . . .I realized would like to cancel it or changes with the following . . . .” Exhibit
                                            25                  3. 6
                                            26     4
                                                     Dkt. # 104.
                                                   5
                                            27       All exhibit references are to the documents submitted by the parties to establish the
                                                   undisputed facts. Dkt #100, Exhibits 1-18.
                                            28     6
                                                     Dkt. # 100-1, p. 15.
                                                                                                   5



                                                 Case: 18-50769        Doc# 119      Filed: 10/29/18      Entered: 10/29/18 16:41:30         Page 5 of
                                                                                                  14
                                             1               -   That same day, counsel for the Vanni Creditors informed Safakish that the Vanni
                                             2                   Creditors did not intend to renegotiate the Settlement Agreement and requested
                                             3                   that Safakish confer with his counsel and confirm that he would abide by the
                                             4                   Settlement Agreement. Exhibit 4.
                                             5               -   In an email to Chris Vanni, Safakish reiterated that he did not agree with the terms
                                             6                   of the Settlement Agreement and indicated his interest in settlement discussions
                                             7                   based on an offer made six months before. Exhibit 5. The morning after that
                                             8                   Safakish again emailed Chris Vanni and requested settlement discussions through
                                             9                   a different process. Exhibit 6.
                                            10               -   The day after that, now March 27, 2018, Rehon, counsel for the Vanni Creditors,
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11                   emailed Safakish and the attorney who assisted him at the mediation, asserting the
                                            12                   Settlement Agreement was binding and not subject to further negotiation. This
                                            13                   email also requested that Safakish confirm that he would reconsider his position
                                            14                   and abide by the Settlement Agreement. Exhibit 7.
                                            15               -   Safakish responded by email to Rehon that day. He explained why he believed
                                            16                   that he had the ability to cancel or modify the Settlement Agreement and wanted to
                                            17                   proceed to trial. This email is clear that Safakish has not changed his position and
                                            18                   will not abide by the Settlement Agreement. Exhibit 8.
                                            19               -   The parties then sought to present this dispute to the mediator. Exhibit 12. In his
                                            20                   email to the mediator, Safakish asserted that the parties disagreed on whether the
                                            21                   Settlement Agreement included a cancellation period and that “This clearly
                                            22                   indicates that there was no similar understanding of the agreement by the parties
                                            23                   therefore the agreement should be cancelled or modified.” 7
                                            24
                                                             As documented in the emails, Safakish clearly and unequivocally informed the Vanni
                                            25
                                                   Creditors that he was cancelling the Settlement Agreement and had no intention to perform
                                            26
                                                   unless the terms were renegotiated. The Vanni Creditors had no obligation to consent to any
                                            27
                                            28     7
                                                       Dkt. # 100-2, p. 13.
                                                                                                   6



                                                 Case: 18-50769        Doc# 119      Filed: 10/29/18     Entered: 10/29/18 16:41:30       Page 6 of
                                                                                                  14
                                             1     additional or different terms. Consistent with Gold Mining, Safakish expressly repudiated the
                                             2     Settlement Agreement.
                                             3            Implied repudiation looks to a party’s conduct and requires that the repudiating party
                                             4     make it impossible to perform. Taylor, 15 Cal. 3d at 137. Safakish has not yet made it
                                             5     impossible to perform—although he seeks to do so through this Motion. As such, the
                                             6     evidence does not establish an implied repudiation of the Settlement Agreement occurred
                                             7     prepetition.
                                             8            b. Interpretation of correspondence as requested by Safakish
                                             9
                                                          Alternatively, Safakish asserts that his correspondence after the settlement conference
                                            10
UNITED STATES BANKRUPTCY COURT




                                                   should be viewed not as a repudiation but instead an attempt to continue negotiations pursuant
  for the Northern District of California




                                            11
                                                   to a 3-day grace period he understood would be part of the Settlement Agreement. 8
                                            12
                                                   Reviewing the evidence through this lens, Safakish stated he was dissatisfied with the terms
                                            13
                                                   the day after the Settlement Agreement was signed and offered new terms. Following that he
                                            14
                                                   emailed Chris Vanni that he could not agree to the terms of the agreement and sought further
                                            15
                                                   discussions or ADR. 9 He informed the parties in multiple emails that if he had known that he
                                            16
                                                   could not cancel or modify the agreement he would not have signed it. 10 As encapsulated by
                                            17
                                                   Safakish: “This clearly indicates that there was no similar understanding of the agreement by
                                            18
                                                   the parties therefore the agreement should be cancelled or modified.” 11 Adopting Safakish’s
                                            19
                                                   interpretation of the Settlement Agreement and his correspondence, the parties did not reach a
                                            20
                                                   meeting of the minds. Thus, no contract was formed—and there is no contract to be rejected.
                                            21
                                            22     8
                                                     Whether a 3-day grace period was intended to be included in the Settlement Agreement is a
                                                   disputed factual issue. There is conflicting evidence on this point, most of which is hearsay
                                            23
                                                   and arguably prohibited pursuant to the mediation privilege. As the evidence provided is not
                                            24     determinative, and the mediator may not be compelled to testify as to statements he made
                                                   during the mediation, the court has no basis upon which to determine what representations
                                            25     were or were not made to Safakish. For the purpose of this section of the analysis, the court
                                                   assumes without deciding that Safakish had a valid reason to believe that a grace period for
                                            26
                                                   further negotiations or rejection applied.
                                                   9
                                            27       Dkt. # 100-1, p. 21 and 23.
                                                   10
                                                      Dkt. # 100-1, p. 39, #100-2, p. 13.
                                            28     11
                                                      Dkt. # 100-2, p. 13.
                                                                                               7



                                                 Case: 18-50769     Doc# 119      Filed: 10/29/18    Entered: 10/29/18 16:41:30         Page 7 of
                                                                                               14
                                             1             c. Effect of Repudiation
                                             2
                                                           Repudiation results in an anticipatory breach of the contract. It necessarily occurs
                                             3
                                                   prior to the time for performance under the contract and is a total breach. Gold Mining, 23
                                             4
                                                   Cal. 2d at 29. Therefore, Safakish’s breach of the Settlement Agreement occurred prepetition.
                                             5
                                                           Under Helms, the test for determining whether a contract can be executory focuses on
                                             6
                                                   whether each party, as of the petition date, has outstanding obligations to perform to avoid
                                             7
                                                   materially breaching the contract. Helms, 139 F.3d at 706.
                                             8
                                                           Here, Safakish expressly repudiated the contract by a clear unequivocal statement in
                                             9
                                                   his email of March 20, 2018. Exhibit 3. Moreover, all his follow up emails demonstrated a
                                            10
UNITED STATES BANKRUPTCY COURT




                                                   refusal to perform unless the other party consented to different terms. Due to Safakish’s
  for the Northern District of California




                                            11
                                                   repudiation of the Settlement Agreement, he had already materially breached prior to the
                                            12
                                                   petition date.
                                            13
                                                           Consequently, Vanni Creditors had nothing left to perform by the petition date. Their
                                            14
                                                   obligations were discharged by Safakish’s repudiation.
                                            15
                                                           Finally, Morgan Hill’s remaining obligation to pay any funds received on account of
                                            16
                                                   the settlement directly to the Vanni Creditors does not render the Settlement Agreement
                                            17
                                                   executory.
                                            18
                                                           As none of the parties had outstanding obligations to perform as of the petition date,
                                            19
                                                   the contract cannot be considered executory under the Helms analysis.
                                            20
                                                           Only executory contracts may be rejected in bankruptcy pursuant to § 365.
                                            21
                                                       2. Whether rejection of the Agreement is in the best interests of creditors
                                            22
                                                           a. Application in Ch. 13
                                            23
                                                           Creditors assert that even if the Settlement Agreement is an executory contract,
                                            24
                                                   Safakish’s attempt to reject it should be denied as not in the best interests of creditors.
                                            25
                                                   Whether rejection is in the best interests of creditors is an issue of fact. As an initial matter,
                                            26
                                                   the parties also dispute whether as a matter of law the best interests of creditors test applies to
                                            27
                                                   rejection of an executory contract in a chapter 13 case. It does.
                                            28

                                                                                                  8



                                                 Case: 18-50769      Doc# 119       Filed: 10/29/18     Entered: 10/29/18 16:41:30          Page 8 of
                                                                                                 14
                                             1               Section 1322(b)(7) states that a plan may: “subject to section 365 of this title, provide
                                             2     for the assumption, rejection, or assignment of any executory contract or unexpired lease of
                                             3     the debtor not previously rejected under such section.” Prior to 1984, the Ninth Circuit’s
                                             4     decision in In re Alexander, 670 F.2d 885 (9th Cir. 1982), could be read to “preclude a
                                             5     bankruptcy court from exercising a power of approval over the rejection of a executory
                                             6     contract regardless of whether a Chapter 13 plan has been confirmed.” In re Meehan, 59 B.R.
                                             7     380, 384 (E.D.N.Y. 1986) (rejecting the Alexander interpretation of then applicable
                                             8     § 1322(b)(7)). However, the prefatory phrase “subject to section 365 of this title” was added
                                             9     by the 1984 amendments to the Bankruptcy Code, thereby abrogating Alexander.
                                            10               Courts have primarily addressed the interplay between § 365 and proposal of a plan
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11     pursuant to § 1322 in the context of a chapter 13 debtor seeking to assume a lease through his
                                            12     or her chapter 13 plan. The majority view is that § 365 governs the assumption or rejection of
                                            13     contracts and leases in chapter 13 cases, but that the requirements for assumption or rejection
                                            14     may be satisfied through the plan process. See In re Ford, 159 B.R. 930, 931 (Bankr. W.D.
                                            15     Wash. 1993). The requirements of § 365 primarily relate to assumption (i.e., applicable time
                                            16     limits, prompt cure of prepetition default) but there is no statutory basis to limit § 365’s
                                            17     language authorizing a debtor to assume or reject an executory contract “subject to the court’s
                                            18     approval” solely to assumption.
                                            19               b. Whether rejection is in the best interests of creditors in this Ch. 13
                                            20
                                                             Parties stipulated that Safakish was solvent as of the commencement of his bankruptcy
                                            21
                                                   case and that the Safakish will be the primary beneficiary if the motion to reject is granted. 12
                                            22
                                                   The claims bar date in this case expired on June 13, 2018. Only 5 claims were filed:
                                            23
                                                             -   Keypoint Credit Union, secured creditor – This obligation is current and
                                            24
                                                                 unmatured;
                                            25
                                            26
                                            27
                                            28     12
                                                        Dkt. # 104.
                                                                                                   9



                                                 Case: 18-50769        Doc# 119      Filed: 10/29/18     Entered: 10/29/18 16:41:30         Page 9 of
                                                                                                  14
                                             1          -   Wells Fargo, secured creditor – After the claim was filed, the obligation was
                                             2              purchased for full value and the claim is now held by a family member of
                                             3              Safakish;
                                             4          -   Vanni Creditor and Owner’s Association -- The parties to the Settlement
                                             5              Agreement; and
                                             6          -   IRS
                                             7
                                                 It appears rejection will have no effect on secured creditor obligations. However, there will
                                             8
                                                 be significant harm to parties of the Settlement Agreement, and a potential impact on the IRS
                                             9
                                                 claim. Rejection would lead to the Vanni Creditors bearing the burden of funding the
                                            10
UNITED STATES BANKRUPTCY COURT




                                                 association until Safakish paid the claims in full.
  for the Northern District of California




                                            11
                                                        Safakish argues rejection would benefit creditors by preventing an interruption of cash
                                            12
                                                 flow from his business. If compelled to abide by the Settlement Agreement Safakish will be
                                            13
                                                 required to sell the business location and relocate. Safakish asserts his business income will
                                            14
                                                 fund plan payments. However, the schedules and filed claims indicate a broader review is
                                            15
                                                 warranted. As set forth in the schedules, Safakish has over $2,000,000 in combined equity in
                                            16
                                                 his residence, business property, and a factory. In addition, he owns personal property worth
                                            17
                                                 an additional $417,000. Aside from the Vanni Creditors, the only unsecured claim filed in
                                            18
                                                 this case was filed by the IRS in the amount of $83,625. Thus, an interruption in business
                                            19
                                                 operations will not have a significant impact on Safakish’s ability to fund a plan and this
                                            20
                                                 argument is not persuasive.
                                            21
                                                        Accordingly, the Motion to Reject is DENIED.
                                            22
                                                 Legal Analysis re Motion to Dismiss:
                                            23
                                                        Through their Motion to Dismiss, the Vanni Creditors seek dismissal of this case on the
                                            24
                                                 grounds that the plan and petition were not proposed in good faith. § 1307(c) states that after
                                            25
                                                 notice and a hearing a court may, for cause, convert the case to Chapter 7 or dismiss the case,
                                            26
                                                 whichever is in the best interests of creditors and the estate. Bad faith is “cause” for dismissal
                                            27
                                                 under section 1307(c). Jonathan Barnes Leavitt v. Carlos Soto (In re Leavitt), 171 F.3d 1219,
                                            28

                                                                                               10



                                             Case: 18-50769       Doc# 119       Filed: 10/29/18 Entered: 10/29/18 16:41:30           Page 10 of
                                                                                              14
                                             1   1224 (9th Cir. 1999). Courts apply the totality of the circumstances approach in determining
                                             2   whether cause to dismiss exists. The factors examined are:
                                             3             (1) whether the debtor “misrepresented facts in his [petition or] plan, unfairly
                                             4             manipulated the Bankruptcy Code, or otherwise [filed] his Chapter 13 [petition or] plan
                                                           in an inequitable manner”;
                                             5
                                             6             (2) the debtor's history of filings and dismissals;

                                             7
                                                           (3) whether “the debtor only intended to defeat state court litigation”; and
                                             8
                                             9             (4) whether egregious behavior is present

                                            10
UNITED STATES BANKRUPTCY COURT




                                                 Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999) (supporting citations omitted).
  for the Northern District of California




                                            11
                                            12             Applying the factors, courts have found that filing bankruptcy with the sole purpose of
                                            13   “trying to reject an executory contract or lease is bad faith, and the rejection will be precluded.”
                                            14   In re Silberkraus, 253 B.R. 890, 906 (Bankr. C.D. Cal. 2000) (deciding whether conversion or
                                            15   dismissal was in the best interest of creditors and the estate), subsequently aff'd, 336 F.3d 864
                                            16   (9th Cir. 2003).
                                            17
                                                       1. Does Bad Faith Exist to Justify Cause for Dismissal or Conversion
                                            18
                                            19             a. Factors 1 and 3

                                            20             Here, the Vanni Creditors state that Safakish misrepresented his marital status, did not

                                            21   disclose Morgan Hill’s claim, and did not disclose his obligations under the Settlement

                                            22   Agreement. Safakish’s marital status is not determinative and he did list Morgan Hill on his

                                            23   Amended Schedules E/F with its claim being disputed and mentioned a pending lawsuit with

                                            24   Morgan Hill in his Amended Statement of Financial Affairs. 13 However, the failure to

                                            25   disclose a disputed claim for the Vanni Creditors is difficult to justify in the context of this

                                            26   filing.

                                            27
                                            28   13
                                                      Dkts. # 63 and 64.
                                                                                                 11



                                             Case: 18-50769          Doc# 119      Filed: 10/29/18 Entered: 10/29/18 16:41:30             Page 11 of
                                                                                                14
                                             1             In addition, the Vanni Creditors assert that Safakish manipulated the Bankruptcy Code
                                             2   by filing this petition for the sole purpose of dealing with a two-party dispute. When a
                                             3   Chapter 13 bankruptcy case essentially boils down to a two-party dispute and other creditors
                                             4   will not be impacted, there is no reason for the debtor to be in bankruptcy. In re Mulivai, 2013
                                             5   WL 3936381, at *3 (Bankr. D. Haw. July 30, 2013) (finding bad faith where the debtor had
                                             6   no debt, was solvent and the bankruptcy case was a two-party dispute); In re Sherman, 2009
                                             7   WL 1607856, at *3 (Bankr. D. Ariz. June 9, 2009) (finding bankruptcy case dealing with
                                             8   divorce agreement was a two-party dispute and state court was the more appropriate forum);
                                             9   In re Maghanoy, 2013 WL 3936395, at *3 (Bankr. D. Haw. July 30, 2013).
                                            10             Safakish entered into a Settlement Agreement with the Vanni Creditors on March 19,
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   2018. As found herein, Safakish repudiated the contract prepetition. The Vanni Creditors
                                            12   notified Safakish via email at 9:38 a.m. on April 4, 2018, that a hearing would be held in state
                                            13   court on April 5 to shorten the time needed to have a hearing on enforcing the Settlement
                                            14   Agreement. Exhibit 16. Safakish then filed this case on April 4, 2018 at about 5 p.m. 14 The
                                            15   sole purpose of this bankruptcy is to reject the Settlement Agreement as Safakish believes it is
                                            16   invalid. As a result, Safakish seeks to defeat the state court litigation by gaining an advantage
                                            17   in this court. There appears to be no other need for Chapter 13. Accordingly, these factors
                                            18   weighs in favor of a bad faith filing.
                                            19             b. Factor 2
                                            20             This factor is not applicable as this is the first filing by Safakish.
                                            21             c. Factor 4
                                            22             As discussed above, only five claims were filed by creditors. The most significant
                                            23   impact is on the parties of the Settlement Agreement. The Wells Fargo claim was purchased
                                            24   by a family member, the obligation to Keypoint Credit Union is current and unmatured, and
                                            25   there is a comparatively small claim by the IRS. 15 Accordingly, this factor weighs in favor of
                                            26   a bad faith filing.

                                            27
                                                 14
                                                      Dkt. # 1.
                                            28   15
                                                      This is a small claim in comparison to Safakish’s total available assets.
                                                                                                  12



                                             Case: 18-50769          Doc# 119       Filed: 10/29/18 Entered: 10/29/18 16:41:30        Page 12 of
                                                                                                 14
                                             1          Reviewing the facts presented, the court finds the totality of circumstances support a
                                             2   finding of bad faith and warrant dismissal under § 1307(c).
                                             3      2. Whether Dismissal or Conversion is in the Best Interest of the Estate
                                             4            The court further finds that dismissal is in the best interest of creditors and the estate
                                             5      as there is no demonstrated need for bankruptcy.
                                             6          Thus, the Motion to Dismiss is granted.
                                             7   Conclusion:
                                             8          For the reasons stated herein, an order denying Safakish’s motion to reject and
                                             9   granting the Vanni Creditor’s motion to dismiss are entered contemporaneously herewith.
                                            10                           **END OF MEMORANDUM DECISION**
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                              13



                                             Case: 18-50769       Doc# 119      Filed: 10/29/18 Entered: 10/29/18 16:41:30              Page 13 of
                                                                                             14
                                             1                               COURT SERVICE LIST
                                             2
                                             3   Via ECF:
                                             4   All ECF Recipients
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                      14



                                             Case: 18-50769     Doc# 119   Filed: 10/29/18 Entered: 10/29/18 16:41:30   Page 14 of
                                                                                        14
